                      Case 1:21-cr-00222-TFH Document 13 Filed 04/12/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                       DistrictDistrict
                                                  __________    of Columbia
                                                                        of __________


                  United States of America                         )
                             Plaintiff                             )
                                v.                                 )      Case No. 1:21CR222
                       George Tanios                               )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         George Tanios                                                                                                         .


Date:          04/12/2021                                                                 /s/ L. Richard Walker
                                                                                             Attorney’s signature


                                                                                        L. Richard Walker WV 9580
                                                                                         Printed name and bar number
                                                                                            230 W. Pike Street
                                                                                                Suite 360
                                                                                          Clarksburg, WV 26508

                                                                                                   Address

                                                                                          richard_walker@fd.org
                                                                                               E-mail address

                                                                                              (304) 622-3823
                                                                                              Telephone number

                                                                                              (304) 622-4631
                                                                                                FAX number


            Print                        Save As...                                                                    Reset
